Title: From James Madison to Peter S. Du Ponceau, 10 January 1826
From: Madison, James
To: Du Ponceau, Peter S.


        
          Dear Sir
          Montpellier Jany. 10. 1826
        
        On the receipt of yours of the 4th. I made search on my Book Shelves, for a copy of the printed Document to which you refer; but without success. And I know not that one is to be procured in this neighbourhood. From a late notice in a Newspaper of Richmond, where it was originally published, it is questionable whether a copy be attainable even there.
        
        That you may not be altogether disappointed, I have cut from an old Magazine the sheets happening to contain what is wanted, & inclose them. It would have afforded me a double pleasure, if I could have complied in a better manner with your request in behalf of our great & good friend; in fulfilling whose wishes, on the smallest point, I shall always particularly gratify my own. From the terms in which he describes what he had in view, he will probably find what he will receive, of a more limited scope than he supposed. Mrs. Madison does not permit me to conclude without a sincere return from her of your kind remembrance. Be assured Dear Sir, of my continued esteem and cordial regard.
        
          James Madison
        
      